Title: David Michie to Thomas Jefferson, 30 May 1813
From: Michie, David
To: Jefferson, Thomas


          Sir, Buckisland May 30th 1813
          The indisposition of my family will prevent my attending at Charlottesville tomorow as requested in yours of this days date.—You are I presume apprized that I have obtained from Judge Stuart a Certiorari to remove the proceedings on the forcible entry & detainer into the Superior Court of law for this district: on that, and all the points of Controversy between us, I have lately taken the advice of
			 Counsel learned in the law. they have stated Sir, in Confirmation of my
			 own
			 belief, that from the law if Correctly expounded, I have nothing to fear, and have pointedly advised me against any
			 extrajudicial proceedings, expressly especially as the ground you meant to take has been carefully reserved.
          I have the honor to be with due respect
          Your Hlbe servtDavid Michie
        